           Case 1:13-cr-00167-RJS Document 91 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-
                                                                No. 13-cr-167 (RJS)
                                                                     ORDER
 FRANKLIN NUNEZ,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On November 3, 2020, Supervisee Franklin Nunez submitted a letter to the Court,

requesting that his “in-patient substance abuse requirement be suspended for a period of 90 days,

and then reassessed in 90 days in light of the COVID-19 disease.” (Doc. No. 88 at 1.) Both the

government and the U.S. Probation Office have opposed that request and proposed that the Court

hold a status conference to address Nunez’s behavior while in residential treatment. (Doc. No.

90.) Accordingly, IT IS HEREBY ORDERED THAT the parties shall appear for a status

conference on December 1, 2020 at 9:00 a.m. Nunez shall submit a letter to the Court no later

than November 17, 2020, stating whether he would like for the conference to occur in person or

whether, in light of the ongoing COVID-19 pandemic, he would prefer for the conference to be

held remotely. If the latter, Nunez should indicate whether he has access to Skype for Business or

any other videoconference platform at his treatment facility.

SO ORDERED.

Dated:          November 10, 2020
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
